OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
*926 Plaintiff Kendra Cividanes testified at a General Municipal Law § 50-h hearing that she injured her left ankle when she “stepped off the last step into a hole and fell” as she exited the rear of a bus owned and operated by defendants New York City Transit Authority and Manhattan and Bronx Surface Transit Operating Authority. The Appellate Division properly held that the No-Fault Insurance Law is inapplicable because plaintiffs injury did not arise out of the “use or operation” of a motor vehicle (Insurance Law § 5104 [a]). The “use or operation” of the bus was neither a “proximate cause” nor an “instrumentality” that produced plaintiffs injury (see Walton v Lumbermens Mut. Cas. Co., 88 NY2d 211, 214 [1996] [noting that the No-Fault Insurance Law’s scope of coverage should be interpreted to “reflect the Legislature’s intent to draw a line between motor vehicle accidents and all other types of torts and to remove only the former from the domain of common-law tort litigation”]). Manuel v New York City Tr. Auth. (82 AD3d 1059 [2d Dept 2011]), which held on similar facts that the No-Fault Insurance Law’s restrictions on tort liability were applicable, should not be followed.